DETAILED ACTION
	This is the first office action for US Application 16/805,617 for a Method and Apparatus for Isolating a Vibration of a Positioning Device.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite the limitation “and/or”, which is indefinite, as it is not clear what is or is not covered by the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US  2012/0158191 to Rijnveld et al.  Regarding claim 1, Rijnveld et al. discloses an apparatus for isolating a vibration of a positioning device.  The apparatus comprises a base plate (2) for the positioning device.  There is at least one active bearing element (5) for bearing the base plate on or at a foundation (3), and at least one evaluation and control device (4 and 6).  There is at least one means for determining a foundation movement-dependent quantity (see paragraph 26, lines 10-13), and the at least one active bearing element (5) is controllable by the at least one evaluation and control device (6… see paragraph 26, lines 7-9) based on the foundation movement-dependent quantity.
Regarding claim 2, the at least one active bearing element further comprises a damping element.

	Regarding claim 4, the inherent movement-dependent quantity of the positioning device can be determined based on a model.  Regarding clam 6, the at least one active bearing element includes a piezo-actuator (see the last sentence of paragraph 26).  Regarding claim 7, the at least one active bearing element is additionally controllable by the at least one evaluation and control device based on at least one movement quantity of the positioning device (see paragraph 26, lines 10-13).  Regarding claim 9, there are at least three active bearing elements (see figure 10).  Regarding claim 10, Rijnveld et al. discloses an arrangement of the positioning device and the apparatus as claimed in claim 1, wherein the positioning device is mounted on or at the base plate of the apparatus.
	Regarding claim 11, Rijnveld discloses a method for isolating the vibration of the positioning device by the apparatus as claimed in claim 1.  The method comprises: determining the foundation movement-dependent quantity; and controlling the at least one active bearing element based on the foundation movement-dependent quantity (see paragraph 26, lines 10-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rijnveld et al.  Regarding claim 5, Rijnveld et al. does not disclose the maximum producible force of the at least one active bearing element as larger than 100N, or a dynamical property larger than 50 Hz, or a damping provided by the at least one active bearing element that is larger than 50 percent for frequencies of less than 10 Hz.  However, the specific values are a matter of engineering preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.
Regarding claim 8, Rijnveld et al. does not disclose the at least one active bearing element as including at least one position detection device.  However, Rijnveld .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0030384 to Kraner
US 2019/0383350 to Shikh
US 2012/0241268 to Laro
US 2007/0235276 to Heiland
US 2013/0328253 to Kraner
US 2007/0284794 to Heiland
US 2013/0180350 to Kraus
US 2010/0101906 to Herold
US 10184539 to Kraner
US 5959427 to Watson
US 6437864 to Watanabe
US 6021991 to Mayama
The above prior art discloses various vibration isolation devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632